DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 31 have been considered but are moot because the new ground of rejection relies on new prior art combinations that had not been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 recites the viscosity of the aqueous liquid from claim 31, however was amended to recite the aqueous liquid is a gel and then further recited the same viscosity, thus rendering claim 38 unclear as to how it is further limiting the liquid, as claim 31 recited the liquid is a gel.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 14, 16-22, 25-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1) and further in view of DeSimone et al. (US 2006/0078688 A1).
Regarding claims  1-4, 7, 8, 15, and 30, Jiao discloses a system including a dental appliance of a shell with a plurality of cavities for receiving one or more teeth (paragraph [0002] lines 13-15, paragraph [0021] lines 1-10), a biocompatible cosmetic aqueous liquid in the cavities of the aligner shell (paragraph [0021] lines 1-7), the liquid comprising a viscosity modifier of a hydroxyethyl cellulose polysaccharide (paragraph [0018] lines 1-4), a tooth re-mineralizing agent (paragraph [0010] lines 1-3) and water (paragraph [0015] lines 1-3), wherein the aqueous solution is substantially free of tooth whitening agents and fluoride (paragraph [0005] lines 1-10 disclosing without fluoride, paragraph [0035] lines 1-5 making clear the solution includes embodiments with only the amorphous calcium phosphate mineralizing type agent that does not have fluoride), and where the aqueous solution would have a refractive index greater than  1.3 at room temperature (paragraph [0005] disclosing the solution being in water and water naturally having a refractive index of 1.33 at room temperature, https://en.wikipedia.org/wiki/Refractive_index).  Jiao further discloses the re-mineralizing agent being 2 parts by weight (paragraph [0064] and [0066] examples of the ACP or ACPF being 2-10 parts per weight), and the viscosity modifiers being between 0.1 and 60 parts (paragraph [0064] and [0066] listing silica which is a thickener/viscosity modifier with 10-20 parts per weight), and a buffering agent of at least 40 parts per weight (paragraph [0066] glycerin 40%, paragraph [0019] lines disclosing glycerin and polyethylene glycol as interchangeable composition dispersants, instant application paragraph [0032] disclosing the water soluble polymers that make up the buffering agent including polyethylene glycol).
Jiao discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the viscosity modifier that is 0.1-60 is the polysaccharide instead of a silica, nor where the re-mineralizing agent is only up to 1 percent instead of up to 2 percent, however the instant disclosure does not describe these parameters as contributing any unexpected results to the solution and further recites that the re-mineralizing agent could be up to 5 part by weight in paragraph [0057], as such it  would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the same percent of polysaccharide in place of silica and used only up to 1 part per weight of re-mineralizing agent in place of 2 parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 1, Jiao discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the buffering solution is a phosphate instead of polyethylene glycol, nor explicitly that the glue type semisolid of the liquid is a “gel”.
However, Baker discloses a mineralizing dental liquid with a calcium phosphate re-mineralizing component (paragraph [1159] lines 9-10) with a buffering agent disclosing various types of phosphates where known equivalent buffers with polyethylene glycol (paragraph [1106] lines 9-20) and includes a gel form (paragraph [0478] lines 1-5). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the buffer being a phosphate in placed of a polyethylene glycol as taught by Baker into the buffering agent mixture and to have the liquid be a gel as taught by Jiao for the purpose of providing for a enhanced delivery of a re-mineralizing compound and for the gel to extend residence time of an active agent as taught by Baker (paragraph [1106] lines 19-20, and [1148] lines 6-7).

Jiao/Baker discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance shell is a polymer as per claim 1, nor where the polymer is polyethylene terephthalate as per claim 2, nor explicitly that the shell is configured to adjust a tooth from a first position to a desired position.
However, DeSimone discloses an orthodontic aligner (title and abstract) where the aligner is made of a transparent polymer of polyethylene terephthalate (paragraph [0025] all and paragraph [0026] lines 1-3), that repositions teeth from a first position to a desired position (abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aligner being made of a polyethylene terephthalate that would adjust a position of a tooth to a desired position as taught by DeSimone into the orthodontic aligner as taught by Jiao/Baker for the purpose of providing for an aligner in a system that would be less susceptible to degradation caused by exposure to saliva and other chemicals in a patient’s mouth as taught by DeSimone (paragraph [0023] lines 14-16) and to further improved cosmetic appearance of the orthodontically treated teeth (paragraph [0002] lines 1-5). 
Regarding claim 14, Jiao further discloses where the aqueous solution includes a citrate, carbonate or mixtures thereof (paragraph [0062] all) which would act as buffering agents.
Regarding claim 16, Jiao further discloses where the solution further includes a water soluble polymer which would provide some buffering effect (paragraph [0002] lines 4-5 disclosing an amphiphilic polymeric surfactant).
Regarding claims 17, and 18, Jiao further discloses where the tooth re-mineralizing agent includes a calcium phosphate compound (paragraph [0002] lines 1-3).
Regarding claims 19-22, Jiao further discloses where the liquid includes a flavoring agent that is a polyol sugar alcohol, of xylitol that is up to 10 parts per weight (paragraph [0064] paste composition having Xylitol at 3-5 part per weight).
Regarding claim 25, Jiao further discloses where the liquid further includes a sweetener (paragraph [0052] lines 1-9).
Regarding claims 26 and 28, Jiao further discloses where the liquid includes EDTA which would prevent, inhibit, or disrupt the formation or maintenance of a biofilm  (paragraph [0045] line 9 which is an anti-microbial).
Regarding claim 27, Jiao discloses a liquid and as such a liquid is inherently able to be sprayed depending upon the particular spraying device used (paragraph [0021] lines 2-9 disclosing being of sufficient liquid characteristic so as to be paintable and rinsed with water, thus would be able to be sprayed).
Further regarding claim 30, Jiao further discloses where the cavity of the shell is configured to perform orthodontic alignment to teeth (paragraph [0021] lines 1-3 disclosing the aligner performing an orthodontic treatment). 
Regarding claims 3 and 4 , Jiao/Baker/DeSimone disclose the claimed invention except for the refractive index is greater than 1.33 or greater than 1.34, however Jiao teaches where the aqueous solution would have a refractive index which would be at least 1.33 at room temperature (paragraph [0005] disclosing the solution being in water and water naturally having a refractive index of 1.33 at room temperature, https://en.wikipedia.org/wiki/Refractive_index) and the solution further includes calcium phosphate (paragraph [0002] lines 1-3) which has a refractive index of 1.63 (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB3125692.htm)  and a polysaccharide such as hydroxyethyl cellulose (paragraph [0018] lines 1-4) which has a natural refractive index of 1.51( http://cameo.mfa.org/wiki/Hydroxyethyl_cellulose) and buffering agents such as glycerin which has a natural refractive index of 1.47 (https://refractiveindex.info/?shelf=organic&book=glycerol&page=Rheims) thus would have caused the refractive index of the liquid to increase above the refractive index of water at room temperature, which is 1.33, to some degree and that the amount of the calcium phosphate and hydroxycellulose and buffer  would be varied as desired (paragraph [0064] and [0066] examples of the ACP or ACPF being the calcium phosphate of 2-10 parts per weight and paragraph [0066] glycerin 40%, paragraph [0019] lines disclosing glycerin and polyethylene glycol as interchangeable composition dispersants, instant application paragraph [0032] disclosing the water soluble polymers that make up the buffering agent including polyethylene glycol) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have selected from the disclosed ratios of liquid parts to result in a refractive index great than 1.33 and 1.34 at room temperature as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1) in view of DeSimone et al. (US 2006/0078688 A1) as applied to claim 1 above and further in view of Johansen et al. (US 5,993,785).
Regarding claims 5 and 6, Jiao/Baker/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the liquid has a pH of about 6.0-8.0 or about 7.1-7.35.
However, Johansen discloses a composition for re-mineralizing teeth using an aqueous solution with calcium phosphate (title and abstract) where the aqueous solution has a preferred pH of 7.2 (column 3 lines 33-37). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pH of the re-mineralizing liquid to be 7.2 as taught by Johansen into the re-mineralizing liquid in the system as taught by Jiao/Baker/DeSimone for the purpose of providing for promotion of re-mineralizing of the teeth with calcium phosphate which would remove any need to restore any lesions in a tooth as taught by Johansen (column 3 lines 25-37 disclosing the preferred pH for a supersaturated re-mineralizing solution, column 8 lines 52-63).
Claim 15 is rejected und3er 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1) in view of DeSimone et al. (US 2006/0078688 A1) as applied to claim 1 above and further in view of Levine (US 4097588).
Regarding claim 15, Jiao/Baker/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the buffering solution further includes a  combination with a phosphate of disodium hydrogen orthophosphate as well.
However, Levine discloses a mineralizing dental liquid with a calcium phosphate re-mineralizing component (column 2 lines 59-60) with a buffering agent including disodium hydrogen orthophosphate (column 2 lines 58 and 65-67). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a disodium hydrogen orthophosphate agent as taught by Levine into the buffering agent mixture as taught by Jiao/DeSimone for the purpose of providing for a desired re-mineralizing pH as taught by Levine (column 2 lines 65-67).
Claim 31-33, 38-41, 45-46  and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1)  in view of DeSimone et al. (US 2006/0078688 A1) and further in view of Lynch et al. (US 4,585,649).
Regarding claims  31-33 and 48, Jiao discloses a system including a dental appliance of a shell with a plurality of cavities for receiving one or more teeth (paragraph [0002] lines 13-15, paragraph [0021] lines 1-10), a biocompatible cosmetic aqueous liquid in the cavities of the aligner shell (paragraph [0021] lines 1-7), the liquid comprising a viscosity modifier of a hydroxyethyl cellulose polysaccharide (paragraph [0018] lines 1-4), a tooth re-mineralizing agent (paragraph [0010] lines 1-3) and water (paragraph [0015] lines 1-3), wherein the aqueous solution is substantially free of tooth whitening agents and fluoride (paragraph [0005] lines 1-10 disclosing without fluoride, paragraph [0035] lines 1-5 making clear the solution includes embodiments with only the amorphous calcium phosphate mineralizing type agent that does not have fluoride), and where the aqueous solution would have a refractive index greater than  1.3 at room temperature (paragraph [0005] disclosing the solution being in water and water naturally having a refractive index of 1.33 at room temperature, https://en.wikipedia.org/wiki/Refractive_index).  Jiao discloses the re-mineralizing agent being 2 parts by weight (paragraph [0064] and [0066] examples of the ACP or ACPF being 2-10 parts per weight), and the viscosity modifiers being between 0.1 and 60 parts (paragraph [0064] and [0066] listing silica which is a thickener/viscosity modifier with 10-20 parts per weight), and a buffering agent of at least 40 parts per weight (paragraph [0066] glycerin 40%, paragraph [0019] lines disclosing glycerin and polyethylene glycol as interchangeable composition dispersants, instant application paragraph [0032] disclosing the water soluble polymers that make up the buffering agent including polyethylene glycol).
Jiao discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the buffering solution is a phosphate instead of polyethylene glycol, nor explicitly that the glue type semisolid of the liquid is a “gel”.
However, Baker discloses a mineralizing dental liquid with a calcium phosphate re-mineralizing component (paragraph [1159] lines 9-10) with a buffering agent disclosing various types of phosphates where known equivalent buffers with polyethylene glycol (paragraph [1106] lines 9-20) and includes a gel form (paragraph [0478] lines 1-5). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the buffer being a phosphate in placed of a polyethylene glycol as taught by Baker into the buffering agent mixture and to have the liquid be a gel as taught by Jiao for the purpose of providing for an enhanced delivery of a re-mineralizing compound and for the gel to extend residence time of an active agent as taught by Baker (paragraph [1106] lines 19-20, and [1148] lines 6-7).
 Jiao/Baker discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the viscosity modifier that is 0.1-60 is the polysaccharide instead of a silica, nor where the re-mineralizing agent is only up to 1 percent instead of up to 2 percent, however the instant disclosure does not describe these parameters as contributing any unexpected results to the solution and further recites that the re-mineralizing agent could be up to 5 part by weight in paragraph [0057], as such it  would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the same percent of polysaccharide in place of silica and used only up to 1 part per weight of re-mineralizing agent in place of 2 parts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Jiao/Baker discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the appliance shell is a polymer nor where the polymer is polyethylene terephthalate, nor explicitly that the shell is configured to adjust a tooth from a first position to a desired position.
However, DeSimone discloses an orthodontic aligner (title and abstract) where the aligner is made of a transparent polymer of polyethylene terephthalate (paragraph [0025] all and paragraph [0026] lines 1-3), that repositions teeth from a first position to a desired position (abstract).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aligner being made of a polyethylene terephthalate that would adjust a position of a tooth to a desired position as taught by DeSimone into the orthodontic aligner as taught by Jiao for the purpose of providing for an aligner in a system that would be less susceptible to degradation caused by exposure to saliva and other chemicals in a patient’s mouth as taught by DeSimone (paragraph [0023] lines 14-16) and to further improved cosmetic appearance of the orthodontically treated teeth (paragraph [0002] lines 1-5). 
Jiao/Baker/DeSimone discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the weight amount of water in the gel formed from the paste is at least about 29 parts.
However, Lynch discloses a dentifrice formulation (title and abstract) for forming a gel from paste by adding a desired amount of water to the paste to achieve the desired level of viscosity (column 10 lines 59-61 and column 11 lines 63-64). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parts of water to achieve the desired viscosity as taught by Lynch (column 10 lines 59-60), and it thus would have been obvious to include at least 29 parts of water, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 41, Jiao further discloses where the tooth re-mineralizing agent includes a calcium phosphate compound (paragraph [0002] lines 1-3).
Regarding claims 39, and 40, Jiao further discloses where the liquid includes a flavoring agent that is a polyol sugar alcohol, of xylitol that is up to 10 parts per weight (paragraph [0064] paste composition having Xylitol at 3-5 part per weight).
Regarding claim 46, Jiao further discloses where the liquid includes EDTA which would prevent, inhibit, or disrupt the formation or maintenance of a biofilm  (paragraph [0045] line 9 which is an anti-microbial).
Regarding claim 45, Jiao discloses a liquid and as such a liquid is inherently able to be sprayed depending upon the particular spraying device used (paragraph [0021] lines 2-9 disclosing being of sufficient liquid characteristic so as to be paintable and rinsed with water, thus would be able to be sprayed).
Further regarding claim 48, Jiao further discloses where the cavity of the shell is configured to perform orthodontic alignment to teeth (paragraph [0021] lines 1-3 disclosing the aligner performing an orthodontic treatment). 
Regarding claims 32 and 33, Jiao/Baker/DeSimone disclose the claimed invention except for the refractive index is greater than 1.33 or greater than 1.34, however Jiao teaches where the aqueous solution would have a refractive index which would be at least 1.33 at room temperature (paragraph [0005] disclosing the solution being in water and water naturally having a refractive index of 1.33 at room temperature, https://en.wikipedia.org/wiki/Refractive_index) and the solution further includes calcium phosphate (paragraph [0002] lines 1-3) which has a refractive index of 1.63 (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB3125692.htm)  and a polysaccharide such as hydroxyethyl cellulose (paragraph [0018] lines 1-4) which has a natural refractive index of 1.51( http://cameo.mfa.org/wiki/Hydroxyethyl_cellulose) and buffering agents such as glycerin which has a natural refractive index of 1.47 (https://refractiveindex.info/?shelf=organic&book=glycerol&page=Rheims) thus would have caused the refractive index of the liquid to increase above the refractive index of water at room temperature, which is 1.33, to some degree and that the amount of the calcium phosphate and hydroxycellulose and buffer  would be varied as desired (paragraph [0064] and [0066] examples of the ACP or ACPF being the calcium phosphate of 2-10 parts per weight and paragraph [0066] glycerin 40%, paragraph [0019] lines disclosing glycerin and polyethylene glycol as interchangeable composition dispersants, instant application paragraph [0032] disclosing the water soluble polymers that make up the buffering agent including polyethylene glycol) and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have selected from the disclosed ratios of liquid parts to result in a refractive index great than 1.33 and 1.34 at room temperature as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31 and 38, Jiao further discloses where the viscosity of the liquid gel  is between 0.001 Pa*s at shear rate 1/s to about 10 Pa*s at shear rate of 1/s at 20C (paragraph [0067] disclosing a viscosity of 5,000 centipoise which is equivalent to 5 Pa*s at shear rate 1/s at 20C, https://www.convertunits.com/from/Pa-s/to/centipoise).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1) in view of DeSimone et al. (US 2006/0078688 A1) in view of Lynch et al. (US 4,585,649) as applied to claim 31 above and further in view of Johansen et al. (US 5,993,785).
Regarding claim  36, Jiao/Baker/DeSimone/Lynch discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the liquid has a pH of about 6.0-8.0.
However, Johansen discloses a composition for re-mineralizing teeth using an aqueous solution with calcium phosphate (title and abstract) where the aqueous solution has a preferred pH of 7.2 (column 3 lines 33-37). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pH of the re-mineralizing liquid to be 7.2 as taught by Johansen into the re-mineralizing liquid in the system as taught by Jiao/Baker/DeSimone/Lynch for the purpose of providing for promotion of re-mineralizing of the teeth with calcium phosphate which would remove any need to restore any lesions in a tooth as taught by Johansen (column 3 lines 25-37 disclosing the preferred pH for a supersaturated re-mineralizing solution, column 8 lines 52-63).
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1)   in view of DeSimone et al. (US 2006/0078688 A1) in view of Lynch et al. (US 4,585,649) as applied to claim 31 above and further in view of Wen et al. (US 2017/0100214 A1).
Regarding claim 42 and 43, Jiao/Baker/DeSimone/Lynch discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the aqueous liquid and polymer shell transmit at least 60% of incident light or is substantially transparent to visible light with wavelengths of 400-750 nm.
However, Wen discloses an orthodontic system (title and abstract) with a polyethylene terephthalate aligner (paragraph [0248] all) with various agents disposed internally (paragraph [0052] all) and when the system is substantially optically transparent to visible light in the wavelengths of 400-750nm by transmitting at least 70% of incident light (paragraph [0251] lines 1-11).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparency of the system to be at least 60% or substantially transparent to incident light in the wavelengths of 400-750nm as taught by Wen into the system of the aligner and liquid as taught by Jiao/Baker/DeSimone/Lynch for the purpose of providing for greatly improved aesthetics as taught by Wen (paragraph [0005] 13-15).
Claims 23 and 24, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao et al. (US 2018/0140511 A1) in view of Baker et al. (US 2012/0301408 A1)  in view of DeSimone et al. (US 2006/0078688 A1) and/or in view of Lynch et al. (US 4,585,649) as applied to claims 1 and 31 respectively above and further in view of Karim et al. (US 2009/0305196 a1).
Regarding claim 23, 24, and 44, Jiao/Baker/DeSimone/Lynch discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the surfactant is of the formula of HOCH2-(CHOH)n-CH2NR1R2 where n=2 and R1=H and R2=H, nor where it is present in not greater than 4wt%.
However, Karim discloses  a dental composition (title and abstract) that are used in dental impression materials, and with orthodontic appliances such as retainers (paragraph [0022] lines 1-11) where the composition includes a surfactant is of the formula of HOCH2-(CHOH)n-CH2NR1R2 where n=2 and R1=H and R2=H (paragraph [0014] all) that is present in not more than 5wt% (paragraph [0092] lines 1-15 disclosing between 0.01wt% and 5wt%).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surfactant as taught by Karim into the surfactant mixture in an amount of 0.4wt% as taught by Jiao/DeSimone for the purpose of providing for a liquid that would be able to be thermally reversibly transitioned between a liquid state and gel state which would allow for temperature dependent treatment and would not deform under its own weight when in storage before use as taught by Karim (paragraph [0017] and [0019] all).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/17/2022/EDWARD MORAN/Primary Examiner, Art Unit 3772